DEATILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s clarification the initial restriction requirement mailed 02/19/2021 is acknowledged by the Examiner wherein an updated Species restriction has been presented in light of the amended Drawings filed 02/07/2022 and the Remarks filed 02/07/2022.
This application contains claims directed to the following patentably distinct species (if Invention I is elected from above, please further elect one of the following Species A-C): 
Species A: Figures 1 and 4-5, claims 1-15 and 21
Species B: Figures 2A-2C, claim 17-18
Species C: Figure 3, claim 19
The species are independent or distinct because the claims to the different species recite the mutually exclusive characteristics of such species. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claim 1 appears to be generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  
the inventions have acquired a separate status in the art in view of their different classification; 
the inventions have acquired a separate status in the art due to their recognized divergent subject matter; 
the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 
the prior art applicable to one invention would not likely be applicable to another invention; 
the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.
For example, Species A includes the structure of the sock device comprises of an anchor, a sock, a strap, and a distributor wherein the distributor is the distributor is the bottom portion of the strap. Species B includes all the structures of Species A except that the distributor is a rigid material that fits inside a pocket of the sock. Species C includes the common structures of Species A and B but the distributor includes two winged portions and other connectors of the device. Based on the foregoing observations, the Applicant must elect the set of claims that includes either (1) the device wherein the distributor is a bottom portion of the sock, (2) the device wherein the distributor is rigid and within a pocket, or (3) the device wherein the distributor has two wings and a connector. 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Applicant’s election without traverse of Species A- Figures 1 and 4-5, Claims 1-15 & 21 in the reply filed on 02/07/2022 is acknowledged.
Claims 17-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species B & C, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 02/07/2022.
Response to Amendment
Applicant’s amendments filed 02/07/2022 to claims 1 and 12 are acknowledged by the Examiner. Claim 16 remains cancelled and no new claims have been added. Claims 17-20 remain withdrawn as they are claimed of a non-elected invention. 
Thus, claims 1-15 and 21 will be further considered by the Examiner.
Response to Arguments
Applicant's arguments filed 02/07/2022 regarding the prior art rejections have been fully considered but they are not persuasive. 
Regarding the formatting of the claim, the Applicant argues that 1) the outline of the claim as amended imparts interpretation of separate elements via the formatting and 2) the use of a semicolon “;” after each intended separate structure also imparts interpretation of the structures to specifically be separate. The Examiner appreciates that the Applicant has addressed the formatting of the claim as amended but specific indentation of the claim lays out each element and the semicolon provides an end to the element description (see MPE 608.01(m) for reference regarding the form of claims) however, this is not equivalent to each element being separate as argued by the Applicant. The Examiner further asserts that there is no support for this argument as formatting of claims and use of punctuation is a claim-writing choice of the Applicant but does not impart any structural significance to the claimed structures- in this case, specifically the structures of “a first anchor, a sock, a strap, and a distributor”. 
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., elements of the sock device being structurally separate) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). 
Thus, the claim is still read broadly by the Examiner wherein the prior art interpretations of Strassburg, Outred, and Colon are still proper.
As mentioned in the previous responses to similar arguments and as discussed in the last interview, the Examiner suggests the incorporation of terminology such as “separate” to be incorporated into the claim to explicitly claim that the elements are specific separate elements as intended- specifically that the distributor is specifically structurally separate from the strap. This can also be addresses via the specification of materials of each element so long as there is support in the disclosure of the invention to support the amendments, else 112a new matter issues may arise.
The Applicant specifically argues the prior art rejection of 1) Outred and Colon and also the alternative rejection of 2) Strassburg, Outred, and Colon and the lack of elements.
Applicant’s amendment of claim 1 to include the limitation of the “connector” overcomes the prior art rejection based off Outred in view of Colon. However, the Examiner asserts that the alternative rejection based on the prior art combination of Strassburg, Outred, and Colon still meets the amended claim limitations as the indicated distributor B has a bottom or first end which is connected to the toe portion of the sock A via stitching and wherein the connector of stitching is shown to traverse across a user’s big toe to adjacent small toe when the sock A is worn (see Strassburg Figure 3 & claim rejection below). Regarding the argument of the lack of elements, please see response above regarding the interpretation of the formatted amended claim.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Thus, the prior art rejection based on the prior art combination of Strassburg and Outred is maintained and further discussed below. It is noted that the prior art of Colon is not being used in the updated interpretation and rejection of the independent claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-8, 12-15, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Strassburg (USPN 5399155 A) in view of Outred (US 7806844 B2).
Regarding claim 1, Strassburg teaches a sock device (Abstract, Figure 1) comprising: 
A) a first anchor (Figure 1- inelastic reinforcing strap E);
B) a sock (Figure 1- sock A); 
C) a strap (annotated Figure 3- indicated strap is an upper and looped portion of inelastic strap B), wherein the strap removably attaches the first anchor to the sock (annotated Figure 3 and Figure 1- indicated strap with hook and loop assembly D is capable of removably attaching to the D ring which is attached to inelastic strap G and also attached to strap E, this indirectly and removably attaching the toe portion of the sock A to the reinforcing strap E); and
D) a distributor (annotated Figure 3- indicated distributor is a bottom portion of inelastic strap B), wherein the distributor comprises:
i) a first end directly connected to a toe portion of the sock (annotated Figure 3- indicated first end of indicated distributor is shown to be connected to a toe portion of sock A);
ii) a connector (annotated Figure 3- indicated connector), wherein the connector directly connects the first end of the distributor to the toe portion of the sock, wherein the connector is threads or stitching ([Col 2, lines 34-36]- “An inelastic strap (B) is attached to the "toe" end of the sock (A) by means of reinforced stitching.”), and wherein the connector is configured to traverse from an area adjacent to a user’s big toe to an area adjacent a user’s small toe when word (annotated Figure 3- indicated connector is shown to be transversely positioned across a user’s toes when the device is worn); and
iii) a second end (annotated Figure 3- indicated second end is the upper end of the distributor) directly connected to the first end of the strap (annotated Figure 3- indicated first end is a lower end of indicated strap, wherein the indicated second end of the distributor and first end of the strap overlaps in area and is understood to be directly connected).

    PNG
    media_image1.png
    769
    589
    media_image1.png
    Greyscale

Strassburg does not disclose explicitly wherein the first anchor is indirectly and removably attached to the sock and wherein the strap indirectly and removably attaches the first anchor to the sock. Outred teaches an analogous sock device (Abstract, Figure 1B) having a first anchor (Figure 1b- leg binding 15) and a sock (Figure 1b- elastic sock 10), wherein the first anchor is indirectly and removably attached to the sock (Figure 1b- leg binding 15 is indirectly and removably attached to elastic sock 10 via engagement with a strap 20 comprising of parts 23,24 and plastic loop 21 and leg binding 15 is shown to be a separate structure to the elastic sock 10, [Col 5, lines 20-27]- “Intermediate the two ends of the strap is a plastic loop (21) which can be used to adjust the length of the elastic strap (20). Specifically the elastic strap (20) comprises two parts (23, 24), each of which has a free end. The free ends are passed through the plastic loop (21), and releasably secured back on themselves by Velcro.TM. The wearer can thus adjust the length of the elastic strap (20)”), an analogous strap (Figure 1b- elastic strap 20 with two parts 23,24), wherein the strap indirectly and removably attaches the first anchor to the sock (Figure 1b- elastic strap 20 is shown to secure the leg binding 15 to the elastic sock 10, [Col 5, lines 18-28]- discusses the interaction of the elastic strap 20 which has two parts 23, 24 to adjustably attach the leg binding 15 to the elastic sock 10 as the two parts 23, 24 have free ends which “releasably secured back on themselves”). A person of ordinary skill would recognize that the anchor and sock of Strassburg may be separate and connected indirectly via a strap as taught by Outred (see MPEP 2144.04(V) for reference regarding making structures separable), such that this separate arrangement of the anchor and sock would allow the strap to be indirectly and removably attached as claimed. This arrangement of the anchor and sock being indirectly connected via a strap would not hinder the functionality of the modified sock device of Outred to provide an upwards stretching force to treat plantar fasciitis. Thus, the claimed inventions are met as discussed. Strassburg and Outred are analogous because they both teach sock devices to treat plantar fasciitis.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the sock device of Strassburg to have the first anchor indirectly and removably attached to a separate sock via a strap as taught by Outred. A skilled artisan would have been motivated to utilize a strap to indirectly connect the first anchor and sock because Outred suggests that the use of a strap in the recited arrangement allows the anchor and sock to be adjustable relative to each other and further allows mobility while still providing a passive tension to treat plantar fasciitis (Outred- [Col 4, lines 4-34]). A skilled artisan would also have a reasonable expectation to manufacture the sock device of Strassburg to have a separate sock and first anchor wherein a strap is used to removably and indirectly connect the sock to the first anchor because Outred suggests that this arrangement with a strap is conventional in sock devices to treat plantar fasciitis that are analogous to Strassburg.
Regarding claim 2, Strassburg as modified by Outred teaches the sock device according to claim 1 as discussed above. 
As modified, Strassburg as modified by Outred does not teach wherein the first anchor comprises an adjustable strap, wherein the adjustable strap is configured to be positionable around the circumference of a user's lower leg at a location below the knee and above the major portion of the calf muscle. Outred specifically teaches wherein the first anchor (Outred Figure 1b- leg binding 15) comprises an adjustable strap (Outred [Col 3, line 52]- “the leg binding may comprises a strip of material”), wherein the adjustable strap is configured to be positionable around the circumference of a user's lower leg at a location below the knee and above the major portion of the calf muscle (Outred Claim 13- “The device according to claim 1, wherein the leg binding is configured to be wrapped around the calf or ankle of the wearer, and held closed by a hook and loop material fastening.”), providing for and suggesting that the first anchor is capable of being adjusted to multiple sizes of a user’s leg (Outred- Claim 13). Strassburg and Outred are analogous because they both teach sock devices to treat plantar fasciitis.
It would have been obvious to one of ordinary skill in the art before the effective filing of the invention to modify the first anchor of the device of Strassburg as modified by Outred to specifically be an adjustable strap and positioned as instantly claimed and taught specifically by Outred, providing for and suggesting that the first anchor is capable of being adjusted to multiple sizes of a user’s leg (Outred- Claim 13).
Regarding claim 3, Strassburg as modified by Outred teaches the sock device according to claim 2 as discussed above. Strassburg as modified by Outred further teaches wherein the first anchor (Strassburg Figure 3- inelastic reinforcing strap E; Outred Figure 1b- leg binding 15, [Col 3, line 52]- “the leg binding may comprises a strip of material”) is configured to be secured around the user's lower leg via a first side comprising stiffened hooks and a matingly engagable second side comprising a plurality of soft loops (Outred Claim 13- “The device according to claim 1, wherein the leg binding is configured to be wrapped around the calf or ankle of the wearer, and held closed by a hook and loop material fastening.”); a hook that is located on a first end of the adjustable strap and a plurality of eyes positioned in a desired spacing pattern located along the second end of the adjustable strap; a button hole located on the first end of the adjustable strap and a plurality of buttons positioned in a desired spacing pattern located along the second end of the adjustable strap; or a male snap fastener located on the first end of the adjustable strap and a plurality of female snap fasteners positioned in a desired spacing pattern located along the second end of the adjustable strap.
Regarding claim 4, Strassburg as modified by Outred teaches the sock device according to claim 3 as discussed above (Previous claim 3 does not require the means of securement to be specifically eyes, buttons, or female snap fasteners; wherein the reference of Outred discloses the securement of the first anchor to be of a hook and loop material as discussed above thus the fastener limitations of this instant claim do not apply to the chosen fastener as mentioned above).
Regarding claim 5, Strassburg as modified by Outred teaches the sock device according to claim 1 as discussed above. Strassburg as modified by Outred further teaches an attachment ring (Strassburg Figure 3- D ring C), wherein the attachment ring is configured to be attached to a front of the first anchor (Strassburg Figure 1- D-ring C is attached to front of reinforcing strap E via looped attachment to strap G) at a position in line with a middle of a user's patella when the sock is clothed and the first anchor is secured around the user's lower leg (Strassburg Figures 1 & 3- D-ring C is positioned in line with a user’s patella when sock A is worn and inelastic reinforcing strap E is around the user’s lower leg as shown).
Regarding claim 6, Strassburg as modified by Outred teaches the sock device according to claim 5 as discussed above. 
As modified, Strassburg as modified by Outred does not teach wherein the attachment ring is made from a material selected from metals, metal alloys, or hardened plastics. Outred specifically teaches an analogous attachment ring (Outred Figure 1b- plastic loop 21) made from a material selected from metals, metal alloys, or hardened plastics (Outred Figure 1b- plastic loop 21), providing and suggesting the ring being an inexpensive but hard material which is capable of withstanding tension when the strap is pulled through to provide dorsiflexion to a user’s toes (Outred- [Col 5, lines 20-28]). Strassburg and Outred are analogous because they both teach sock devices to treat plantar fasciitis.
It would have been obvious to one of ordinary skill in the art before the effective filing of the invention to modify the attachment ring of the device of Strassburg as modified by Outred to specifically be made from metals, metal alloys, or hardened plastics as taught specifically by Outred, providing and suggesting the ring being an inexpensive but hard material which is capable of withstanding tension when the strap is pulled through to provide dorsiflexion to a user’s toes (Outred- [Col 5, lines 20-28]).
Regarding claim 7, Strassburg as modified by Outred teaches the sock device according to claim 1 as discussed above. Strassburg as modified by Outred further teaches wherein a length of the sock (Strassburg Figure 1- calf tube sock A having an inherent length) is selected such that after clothing, a top of the sock is configured to be located between a minimum height and a maximum height along a user's lower leg and below a bottom edge of the first anchor (Strassburg Figures 1 thru 3- sock A is shown to be located on a user’s calf area at an inherent minimum and maximum height along the user’s lower leg and is also shown to be located below a bottom edge of inelastic reinforcing strap E; Outred Figure 1b- top of elastic sock 10 is shown to be located below a wearer’s calf area at an inherent minimum and maximum height along the user’s lower leg and is also shown to be located below a bottom edge of the leg binding 15).
Regarding claim 8, Strassburg as modified by Outred teaches the sock device according to claim 1 as discussed above. 
Strassburg as modified by Outred does not teach wherein the sock is made from a material selected from the group consisting of cotton, cotton blends, polyester, microfiber, wool, wool blends, cashmere wool, nylon, spandex, and combinations thereof. Outred specifically teaches an analogous sock (Outred Figure 1b- elastic sock 10) is made from a material selected from the group consisting of cotton, cotton blends, polyester, microfiber, wool, wool blends, cashmere wool, nylon, spandex, and combinations thereof (Outred [Col 3, lines 16-31]- discusses that the different parts of the elastic sock may be made of general polymeric material, Claim 17- “wherein the flexible material is chosen from a group comprising neoprene, flexible rubberized material, polypropylene or polyurethane.”), providing for a sock material which is elastic and flexible (Outred- Claim 17). Strassburg and Outred are analogous because they both teach sock devices for treating plantar fasciitis. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the material of the sock of Strassburg as modified by Outred to be specifically made of a material (Outred Figure 1b- elastic sock 10) is made from a material selected from the group consisting of cotton, cotton blends, polyester, microfiber, wool, wool blends, cashmere wool, nylon, spandex, and combinations thereof as taught specifically by Outred, providing for a sock which is both flexible and elastic (Outred- Claim 17).
Regarding claim 12, Strassburg as modified by Outred teaches the sock device of claim 1 as discussed above. Strassburg as modified by Outred further teaches wherein the first end of the strap (annotated Strassburg Figure 3 above- indicated first end of indicated strap) is permanently affixed to the second end of the distributor (annotated Strassburg Figure 3- indicated first end of strap and indicated second end of distributor are understood to be permanently affixed to each other because the structures of the distributor and strap are understood to be different portions- upper and lower- of the strap B) via a connector, and wherein the connector is threads or stitching (annotated Strassburg Figure 3- edges of strap B are shown to be stitched such that the ends of the indicated strap and indicated distributor are connected via the shown connector of stitching).
Regarding claim 13, Strassburg as modified by Outred teaches the sock device of claim 12 as discussed above. Strassburg as modified by Outred further teaches wherein a second end of the strap (annotated Strassburg Figure 3- hook and loop assembly D end of indicated strap) extends from the first end of the strap in a direction away from a toe of the sock (annotated Strassburg Figure 1- indicated strap is shown to have hook and loop assembly D end extending from an indicated first end in a direction away from a toe of the sock A, [Col , lines ]- “The purpose of this strap is to help hold the "D" ring close to the leg and hold the sock in position. Then with the foot flat on the floor take the strap attached to the toe of the sock and pass it through the "D" ring from the bottom to the top (FIG. 4). Now pull up on the strap to lift the toes off of the floor and secure the hook and loop straps together in position (FIG. 5). The toes should be stretched upward but not so as to cause discomfort.”).

    PNG
    media_image2.png
    700
    615
    media_image2.png
    Greyscale

Regarding claim 14, Strassburg as modified by Outred teaches the sock device of claim 13 as discussed above. Strassburg as modified by Outred further teaches wherein the strap (annotated Strassburg Figure 3- indicated strap) indirectly and removably attaches the first anchor (Strassburg Figure 3- inelastic reinforcing strap E) to the sock (Strassburg Figure 3- sock A) via placement of the second end of the strap through an attachment ring located on the first anchor and securing the second end of the strap to a bottom portion of the strap (Strassburg Figures 1 thru 3- hook and loop assembly D end of the indicated strap extends through D-ring C to removably and indirectly attach the inelastic strap E to the toe portion of the sock A, [Col 2, lines 42-54]- discusses functionality of the sock device; Outred [Col 5, lines 22-28]- “Specifically the elastic strap (20) comprises two parts (23, 24), each of which has a free end. The free ends are passed through the plastic loop (21), and releasably secured back on themselves by Velcro.TM.. The wearer can thus adjust the length of the elastic strap (20) and control the amount of passive static tension imposed on the plantar fascia.”, Figure 1b- free end of part 23 of strap 20 is shown to be secured to a more bottom portion of strap 20).
Regarding claim 15, Strassburg as modified by Outred teaches the sock device of claim 1 as discussed above. Strassburg as modified by Outred further teaches wherein a width of the distributor extends an entire width or substantially an entire width across the toe portion of the sock (annotated Strassburg Figure 3 above- indicated distributor is shown to have an inherent width along the indicated first end which extends across an entire toe area of the sock A, [Col 2, lines 34-39]- “An inelastic strap (B) is attached to the "toe" end of the sock (A) by means of reinforced stitching. This inelastic strap (B) is ten (10) inches long and tapers from a width of 31/2 inches at the toe to 11/2 inches at the top.”).
Regarding claim 21, Strassburg as modified by Outred teaches the sock device of claim 1 as discussed above. Strassburg as modified by Outred further teaches wherein the distributor (Strassburg annotated Figure 3 above- indicated distributor which is the bottom portion of inelastic strap B) is made from a material (Strassburg Claim 1b- “an inelastic strap …”) that is different from a material of the sock (Strassburg Figure 1- calf tube sock A, Claim 1a- “an elastic sock…”). 
Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Strassburg (USPN 5399155 A) in view of Outred (US 7806844 B2), in further view of Rodgers (US 2015/0265450 A).
Regarding claim 9, Strassburg as modified by Outred teaches the sock device according to claim 1 as discussed above. Strassburg as modified by Outred teaches a top of the sock (Strassburg Figure 3- inherent top of sock A; Outred Figure 1b- inherent top of elastic sock 10; claim 1 discussion- teaches that the sock and anchor of Strassburg are un attached to each other and are removably connected as taught by Outred).
Strassburg as modified by Outred does not teach comprising a second anchor, wherein the second anchor is located at a top of the sock. Rodgers teaches an analogous sock device (Figure 1- soft splint 10) wherein there is a second anchor (Figure 1- top strap 66), wherein the second anchor is located at a top of the sock (Figure 1- top strap 66 is attached at the top 22 of sock 20, [0028]- “Attached across a portion of the top 22 of the sock 20 is a flexible and stretchable top strap 66”), allowing sock to stay in place along the user’s leg (Rodgers- [0028]). Strassburg as modified by Outred and Rodgers are analogous because the combination and Rodgers both teach sock devices to treat plantar fasciitis.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the top of the sock of the sock device as taught by Strassburg as modified by Outred to comprise a second anchor located at the top of the sock as taught by Rodgers. A skilled artisan would have been motivated to utilize a second anchor at a top portion of the sock because Rodgers suggest that the use of the top strap allows the sock to stay in place along the user’s leg (Rodgers- [0028]). 
Regarding claim 10, Strassburg as modified by Outred and Rodgers teaches the sock device according to claim 9 as discussed above. Strassburg as modified by Outred and Rodgers further teaches wherein a portion of the second anchor (Rodgers Figure 1- top strap 66) is permanently affixed to a front or back of the sock (Rodgers Figure 1- top strap 66 is shown to be attached to a back of the top 22 of sock 20, [0028]- “Attached across a portion of the top 22 of the sock 20 is a flexible and stretchable top strap 66”).
Regarding claim 11, Strassburg as modified by Outred and Rodgers teaches the sock device according to claim 9 as discussed above. Strassburg as modified by Outred and Rodgers further teaches wherein the second strap comprises two strips that extend from both sides of the permanently affixed portion (Rodgers Figure 1- top strap 66 with strip comprising tab 68 with hook portion 72 and strip comprising of loop portion 70, [0028]- “Attached across a portion of the top 22 of the sock 20 is a flexible and stretchable top strap 66 having a first side covered with one portion of a hook-and-loop fastener, and a tab 68 extending from one side of the top strap 66 with the other portion of the hook-and-loop fastener on one side of the tab 68. Preferably the first side of the top strap 66 is covered with the loop portion 70 and the one side of the tab 68 has the hook portion 72.”), and wherein the two strips are configured to wrap around a user’s after the user’s calf muscle after the sock is clothed and the two strips are secured together (Rodgers [0028]- “The top strap 66 is configured to wrap around a user's leg just below knee and at the top of the sock 20 and attach to itself with the hook-and-loop fasterners to hold the sock in place on the user's leg as shown in FIG. 5.”; see claim 9 discussion- second strap or top strap of Rodgers is taught to be applied similarly to the top of sock 10 of Strassburg as modified by Outred, wherein when applied would wrap around a bottom portion of a user’s calf area).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Szczepanski (US 20150190263 A1)- teaches plantar fasciitis treatment sock device wherein there is a rigid base and a distributor surrounding the toe area of the sock.
Chiu (US 20110172578 A1)- teaches a plantar fasciitis treatment device with a distributor that corresponds to the width of the toes of the user.
Campbell (US 7896784 B2)- teaches an ankle strap as a second anchor while the total device stretches the leg upwards.
Bergmann (US 5776090 A)- teaches a device for treating plantar fasciitis comprising of a rigid central piece to provide a tensioning force to the lower leg.
Fisher (US 2007/0100268 A1)- teaches a plantar fasciitis treatment device with a distributor formed by multiple inelastic portions at the toe area of the user’s foot.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRISHA TALAPATRA whose telephone number is (571)270-7289.  The examiner can normally be reached on Mon-Fri 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael Bredefeld can be reached on (571)270-5237.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TRISHA TALAPATRA/Examiner, Art Unit 3786                                                                                                                                                                                                        May 6, 2022


/RACHAEL E BREDEFELD/Supervisory Patent Examiner, Art Unit 3786